DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	This application has been filed as a continuation of U.S. Patent Application No. 16/826,906, filed 03/23/2020, which is a continuation of U.S. Patent Application No. 16/059,003, filed 08/08/2018, which is a continuation of U.S. Patent Application No. 15/609,381, filed 05/31/2017, which is a continuation of U.S. Patent Application No. 15/069,611, filed 03/14/2016, which claims priority to provisional application No. 62/132,496 filed on 03/12/2015, and are hereby incorporated by references.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 

5. 	Independent claim 1 and 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 1 and 16 of U.S. Patent No. 10,950,103 (U.S Patent Application No. 16/826,906). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other. Furthermore, they are substantially similar in scope and they use the same limitations, using varying terminology. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6. 	Independent claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claim 1 of U.S. Patent No. 9,672,707 (U.S Patent Application No. 15/069,611). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other. Furthermore, they are substantially similar in scope and they use the same limitations, using varying terminology. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Independent claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claim 1 of U.S. Patent No. 9,811,990 (U.S Patent Application No. 15/299,609). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other. Furthermore, they are substantially similar in scope and they use the same limitations, using varying terminology. In addition, they are not also patentably distinct from each other because the instant limitation is broader in every aspect than the patented conflicting claim in U.S. Patent No. 9,811,990 and is also therefore an obvious variant thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8. 	Independent claims 1 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 1 and 11 of U.S. Patent No. 10,049,544 (U.S Patent Application No. 15/609,381). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other. Furthermore, they are substantially similar in scope and they use the same limitations, using varying terminology. In addition, they are not also patentably distinct from each other because the instant limitation is broader in every aspect than the patented conflicting claim in U.S. Patent No. 10,049,544 and is also therefore an obvious variant thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Independent claims 1 and 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 1 and 17 of U.S Patent No. 10504348B2 (U.S Patent Application No. 15/718,050). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variants of each other. Furthermore, they are substantially similar in scope and they use the same limitations, using varying terminology. In addition, they are not also patentably distinct from each other because the instant limitation is broader in every aspect than the patented conflicting claim in U.S. Patent Application No. 15/718,050 and is also therefore an obvious variant thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10. 	Independent claims 1 and 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 1 and 11 of U.S Patent No. 10600297B2 (U.S Patent Application No. 16/059,003). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because although slightly different words are used within the claim language, however, they cover the same or similar scope and they use the same limitations, using varying terminology, and are also an obvious variants thereof.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486